                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 14-cr-20780
                                                   Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

                 ORDER DENYING DEFENDANT’S
             MOTION FOR RECONSIDERATION (ECF # 543)

      On May 20, 2019, Defendant Curtis Scott filed a motion for reconsideration

of the Court’s previous ruling declining to recuse itself from presiding over this

action. (See Mot., ECF #543.)     Motions for reconsideration in this Court are

governed by Local Rule 7.1(h). Under that rule, “[a] motion for rehearing or

reconsideration must be filed within 14 days after entry of the judgment or order.”

E.D. Mich. Local Rule 7.1(h)(1). In addition:

            Generally, and without restricting the Court’s discretion,
            the Court will not grant motions for rehearing or
            reconsideration that merely present the same issues ruled
            upon by the Court, either expressly or by reasonable
            implication. The movant must not only demonstrate a
            palpable defect by which the Court and the parties and
            other persons entitled to be heard on the motion have been
            misled but also show that correcting the defect will result
            in a different disposition of the case.



                                        1
E.D. Mich. Local Rule 7.1(h)(3).

      The Court has carefully reviewed Scott’s motion for reconsideration and

concludes that he is not entitled to relief. None of the arguments raised in the motion

persuade the Court that it palpably erred when it declined to recuse itself from

presiding over this action. Nor has Scott shown that even if such a defect existed, it

would have resulted in a different disposition of the case. Accordingly, Scott has

not established an entitlement to relief under Local Rule 7.1(h).

      IT IS THEREFORE ORDERED that Scott’s motion for reconsideration

(ECF #543) is DENIED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: May 22, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 22, 2019, by electronic means and/or
ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          2
